Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 14, 2011, between OncoSec Medical Incorporated, a Nevada corporation, with
the principal place of business at 8th Floor - 200 Virginia Street, Reno NV
89501 (the “Purchaser”), and Inovio Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation, with the principal place of business at 1787 Sentry
Parkway West, Bldg 18, Suite 400, Blue Bell, Pennsylvania 19422.

 

BACKGROUND

 

The Purchaser wishes to purchase from the Company, and the Company wishes to
sell to the Purchaser, the Purchased Assets, subject to the Assumed Liabilities
(as both terms are defined below), upon the terms and subject to the conditions
set forth herein. Certain capitalized terms used herein and not defined at first
instance shall have the respective meanings given to them in Article 13 hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE 1

 

PURCHASE AND SALE

 

1.1                                 Purchased and Licensed Assets. At the
Closing, the Company shall sell, transfer, convey and deliver to the Purchaser,
free and clear of any and all Encumbrances other than the Permitted
Encumbrances, all of the Company’s right, title and interest in and to all of
the assets and properties related to the SECTA Technology and related assets,
including the licensed intellectual property (the “Purchased Assets”).  The term
“SECTA” means electroporation facilitated delivery of chemotherapeutic agents,
or cytokines (as active agents), into tumors (or tumor margins) for the
treatment and diagnosis of tumors.  “SECTA Technology” is used herein to refer
to all SECTA related technologies, inventions, arts, processes, business
methods, developments, patent rights, know-how, registrations, applications for
registration, data, information (financial or otherwise), products, devices,
documentation, engineering and quality documentation, moulds, machinery,
diagrams and inventory and other intellectual, industrial, tangible or
intangible property relating primarily to the Field of Use, whether or not
patented or the subject of a patent application, including all trademarks,
brands, trade secrets and know-how.  The “Field” or “Field of Use” is used
herein interchangeably to refer to the use of electroporation to deliver
chemotherapeutic agents and/or nucleic acids encoding cytokines for use as
active agent only, into tumors and/or surrounding tissue (or tumor margin
tissue) in humans for the treatment and diagnosis of benign and malignant
tumors, and shall, among others, specifically exclude delivery by
electroporation of any other gene or nucleic acid molecule. The Purchased Assets
include, without limitation:

 

(a)                                  all equipment, machinery, inventory and
other tangible assets of the Company listed on Schedule A hereto; however,
additionally, Company agrees to share with Purchaser the use of the following
molds on mutually agreeable time and place, with any out of pocket costs being
equally shared: Handle - Rough Left & Right family and Handle - 2nd shot family.

 

(b)                                 Copies of all engineering and quality
documentation of the Company listed on Schedule B hereto, provided the Company
and Purchaser equally share related copying costs;

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

(c)                                  the Contracts set forth on Schedule C
hereto (the “Assigned Contracts”); and

 

(d)                                 all of the Company’s patents, including
patent applications, and trade-marks, and all goodwill associated therewith, as
set forth on Schedule D and Schedule E hereto, (the “Assigned IP”).

 

The Schedules attached hereto are the complete schedules known to the parties,
and will be updated at the Closing.  Furthermore, the parties agree that any
inadvertent entries or omissions from the attached Schedules shall be addressed
through replacing any affected Schedules with replacement Schedules, which shall
be signed by an authorized officer of both Company and Purchaser.

 

1.2                                 License Back. In partial consideration for
the license to be granted pursuant to Section 1.3 below, the Purchaser shall
grant the Company a fully paid-up, exclusive, worldwide license to the SECTA
Technology-related Patents as set forth in Schedules D and E for application in
the field of gene and/or nucleic acids (excluding those encoding cytokines)
delivered by electroporation (the “Inovio Field”), such license to be in
substantially the form of Schedule F hereto.

 

1.3                                 Additional License. In partial consideration
for the license to be granted pursuant to Section 1.2 above, the Company shall
grant the Purchaser a non-exclusive, worldwide license, including the right to
sub-license without any further approval from the Company, in the Field for the
non-SECTA Technology-related Patents of the Company as set forth in Schedule G
and Schedule H such license to be in substantially the form of Schedule F hereto
(the “Cross License”), provided that the Purchaser agrees to the following
license terms:

 

(a)                                  no upfront fees[*****];

 

(b)                                 [*****] royalty on net sales of (i) products
or services that are made or designed from or with the aid of; or (ii) uses of;
the SECTA Technology, provided that such products, services, or uses are within
the scope of the claims of the non-SECTA Technology Patents;

 

(c)                                  the Purchaser shall pay and/or reimburse
the Company for any amounts the Company owes to [*****] as a licensor, that is a
direct result of this non-exclusive license to the Purchaser; and

 

(d)                                 the Purchaser shall pay to Company [*****]
of any fee or payment in cash or equity that Purchaser receives in return for a
sublicense to a third party of the Non-Secta License, but excludes any amounts
received by Purchaser as a form of investment or financing.

 

1.4                                 Assumption of Liabilities. It is hereby
agreed that the Purchaser assumes no Liabilities of the Company that arose prior
to the Closing (as hereinafter defined) including, but not limited to, any and
all Liabilities arising out of or relating to the SECTA Technology of the
Company (the “Products”) including, without limitation, claims under warranties
and other product liability matters with respect thereto except that the
Purchaser will assume (the “Assumed Liabilities”) any and all Liabilities under
the Assigned Contracts and the Assigned IP which arise after the Closing
including financial obligations for the prosecution and maintenance of all
Patents within the Assigned IP, per Schedule D and E and any of the fees set out
in Section 1.3, above.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

 

PURCHASE PRICE

 

2.1                                 Purchase Price.

 

(a)                                  The consideration payable to the Company
for the purchase of the Purchased Assets (the “Purchase Price”) shall be:

 

(i)                                     Cash in an amount equal to $3,000,000
according to the following schedule:

 

Amount

 

Time Period

 

 

 

$

250,000

 

Closing Date (Closing Date payment referred to as “Closing Payment”)

 

 

 

$

750,000

 

earlier of:

 

 

 

 

 

i) the Purchaser obtaining cumulative financing greater than $5,000,000, or

 

 

 

 

 

ii) 6 months from Closing Date

 

 

 

$

500,000

 

first anniversary of the Closing Date

 

 

 

$

500,000

 

eighteen (18) months from the Closing Date

 

 

 

$

1,000,000

 

second anniversary of the Closing Date

 

(ii)                                  The assumption by the Purchaser of the
Assumed Liabilities at the Closing as set forth in Section 1.4 above at the time
of Closing.

 

2.2                                Allocation of the Purchase Price. On or prior
to the Closing, the Purchaser and the Company shall agree upon an allocation of
the Purchase Price, which shall be allocated among the Purchased Assets in
accordance with the requirements of such Section 1060 of the Internal Revenue
Code of 1986, as amended (the “Code”).  If the parties are unable to agree on an
allocation, the parties agree to designate Ernst & Young Chartered Accountants
(“E&Y”) as arbitrator of such allocation and E&Y’s decision shall be binding on
the parties.  The expense and fees of the arbitrator shall be split equally
between the Purchaser and the Company. The Purchaser and the Company shall each
report the federal, state and local income and other tax consequences of the
transactions contemplated by this Agreement in a manner consistent with such
allocation, including the preparation and filing of Form 8594 with their
respective federal income tax returns for the taxable year that includes the
Closing Date, and neither the Purchaser nor the Company shall take any position
or other action inconsistent with such allocation unless otherwise required by
Section 1313(a) of the Code. In the event that the agreed upon allocation is
disputed by any Governmental Authority, the party receiving notice of such
dispute shall promptly notify and consult with the other parties hereto
concerning resolution of such dispute, and shall keep such other parties
apprised of the status of such dispute and the resolution thereof.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

 

CLOSING; DELIVERIES

 

3.1                                 Closing. The consummation of the purchase
and sale of the Purchased Assets and the assignment and assumption of the
Assumed Liabilities (the “Closing”) shall take place at the offices of the
Company located at Building 18, Suite 400, 1787 Sentry Park West, Blue Bell, PA
19422 after the satisfaction or waiver of the conditions (excluding conditions
that, by their terms, cannot be satisfied until the Closing Date) set forth in
Article 8 and Article 9 hereof (the “Closing Date”), unless another time or date
is agreed to by the parties hereto. The Closing shall be held at a mutually
agreeable place and time.

 

3.2                                 Deliveries by the Purchaser. At the Closing,
the Purchaser shall deliver or cause to be delivered the following to the
Company:

 

(a)                                  The Closing Payment, by wire transfer or
bank draft of immediately available funds to an account designated by the
Company at each installment time as stated in Section 2.1 (a);

 

(b)                                 The Purchaser Closing Certificate (as
defined in Section 9.3 hereof) and the Ancillary Agreements required to be
executed by the Purchaser pursuant to Article 9 hereof, executed by the
Purchaser; and

 

(c)                                  Such other Contracts, certificates and
documents as shall be contemplated hereby or as shall be reasonably requested by
the Company.

 

3.3                                 Deliveries by the Company. At the Closing,
the Company shall deliver or cause to be delivered the following to the
Purchaser:

 

(a)                                  The Company Closing Certificate (as defined
in Section 8.3 hereof) and the Ancillary Agreements required to be executed by
the Company pursuant to Article 8 hereof, executed by the Company;

 

(b)                                 Any and all documents as may be reasonably
requested by the Purchaser evidencing transfer of title including, but not
limited to, documentation reflecting the transfer of the Purchased Assets as set
forth in this Agreement and the execution of documentation to effect the
transactions contemplated by this Agreement as evidenced by this Agreement and
the Schedules hereto; and

 

(c)                                  Such other Contracts, consents,
certificates and documents as shall be contemplated hereby or as shall be
reasonably requested by the Purchaser.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchaser as follows:

 

4.1                                 Authority; Enforceability. The execution,
delivery and performance by the Company of this Agreement and each Ancillary
Agreement to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action on the part of the Company, including the Company’s Board of Directors.
This Agreement has

 

4

--------------------------------------------------------------------------------


 

been, and each Ancillary Agreement to which the Company is a party will be, duly
and validly executed and delivered by the Company and constitutes, and will
constitute, the valid and binding obligation of the Company, enforceable against
it in accordance with its respective terms. The Company has the requisite power
and authority to execute and deliver this Agreement and each Ancillary Agreement
to which it is a party and to consummate the transactions contemplated hereby
and thereby.

 

4.2                                 Organization. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all requisite power and authority to carry on its
business and to own, lease and/or use its assets and properties.

 

4.3                                 Consents; Non-Contravention.

 

(a)                                  Except as stated herein, no other consent,
approval, authorization, exemption or waiver of, or notice or filing with, any
Person is required to be obtained, given or made, as applicable, by the Company
in connection with the execution, delivery and performance by the Company of
this Agreement or any Ancillary Agreement to which it is a party, or to
consummate the transactions contemplated hereby and thereby.

 

(b)                                 Except as set forth in this Section 4.3, the
execution, delivery and performance by the Company of this Agreement and each
Ancillary Agreement to which it is a party or by which it is bound and the
consummation of the transactions contemplated hereby and thereby does not and
will not, with or without the giving of notice or the lapse of time or both,
(i) contravene, conflict with or violate any Legal Requirement to which the
Company is subject; (ii) contravene, conflict with or violate any Order
applicable to the Company; (iii) contravene, conflict with or violate any
provision of the Governing Documents of the Company or (iv) contravene, conflict
with, violate, result in a breach of, constitute a default under, result in or
permit the termination or amendment of any provision of, or result in or permit
the acceleration of the maturity or cancellation of performance of any
obligation under, any Contract to which the Company is a party, other than any
of the foregoing events that would not reasonably be expected to adversely
affect (A) the validity or enforceability of this Agreement or any Ancillary
Agreement or (B) the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements.

 

4.4                                 Title to Assets. The Company has good and
valid title to all of the Purchased Assets, including the right to license, free
and clear of any and all Encumbrances, except for the Permitted Encumbrances.

 

4.5                                 Litigation. There is no outstanding Order or
Proceeding pending or, to the best knowledge of the Company, threatened, against
or affecting the Purchased Assets.

 

4.6                                Brokers. The Company has not retained any
broker, finder or investment banking firm or any other Person to act on its
behalf in connection with the transactions contemplated by this Agreement and,
to the Company’s knowledge, no other Person is entitled to receive any brokerage
commission, finder’s fee or other similar compensation in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements.

 

4.7                                 Intellectual Property. To the best of the
knowledge of the Company there are no actions, or threats made in writing of
such action, against Company for the infringement of intellectual property
rights, including patents, of any third party related to the Purchased Assets.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Company as follows:

 

5.1                                 Authority; Enforceability. The execution,
delivery and performance by the Purchaser of this Agreement and each Ancillary
Agreement to which it is a party, and the consummation by the Purchaser of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action on the part of the Purchaser. This Agreement has been, and each
Ancillary Agreement to which the Purchaser is a party will be, duly and validly
executed and delivered by the Purchaser and constitutes, and will constitute,
the valid and binding obligation of the Purchaser, enforceable against it in
accordance with its respective terms.  The Purchaser has the requisite power and
authority to execute and deliver this Agreement and each Ancillary Agreement to
which it is a party and to consummate the transactions contemplated hereby and
thereby.

 

5.2                                 Organization. The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, and has all requisite power and authority to carry on its
business and to own, lease and/or use its assets and properties.

 

5.3                                 Consents; Non-Contravention.

 

(a)                                  Except as stated herein, no other consent,
approval, authorization, exemption or waiver of, or notice or filing with, any
Person is required to be obtained, given or made, as applicable, by the
Purchaser in connection with the execution, delivery and performance by the
Purchaser of this Agreement or any Ancillary Agreement to which it is a party,
or to consummate the transactions contemplated hereby and thereby.

 

(b)                                 Except as set forth in this Section 5.3, the
execution, delivery and performance by the Purchaser of this Agreement and each
Ancillary Agreement to which it is a party or by which it is bound and the
consummation of the transactions contemplated hereby and thereby does not and
will not, with or without the giving of notice or the lapse of time or both,
(i) contravene, conflict with or violate any Legal Requirement to which the
Purchaser is subject; (ii) contravene, conflict with or violate any Order
applicable to the Purchaser; (iii) contravene, conflict with or violate any
provision of the Governing Documents of the Purchaser or (iv) contravene,
conflict with, violate, result in a breach of, constitute a default under,
result in or permit the termination or amendment of any provision of, or result
in or permit the acceleration of the maturity or cancellation of performance of
any obligation under, any Contract to which the Purchaser is a party, other than
any of the foregoing events that would not reasonably be expected to adversely
affect (A) the validity or enforceability of this Agreement or any Ancillary
Agreement or (B) the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements.

 

5.4                                 Brokers. The Purchaser has not retained any
broker, finder or investment banking firm to act on its behalf in connection
with the transactions contemplated by this Agreement and, to the Purchaser’s
knowledge, no other Person is entitled to receive any brokerage commission,
finder’s fee or other similar compensation in connection with the transactions
contemplated by this Agreement.

 

6

--------------------------------------------------------------------------------


 

5.5                                 Litigation. There is no outstanding Order or
Proceeding pending or, to the knowledge of the Purchaser, threatened, against or
affecting the Purchaser.

 

5.6                                 Disclaimer of Warranties. The Purchaser
acknowledges that, except as expressly set forth in Article 4 of this Agreement,
the Company has not made any representations or warranties, express or implied,
regarding the Company, the Purchased Assets or the Assumed Liabilities. The
Purchaser further acknowledges that all warranties with regard to
merchantability, fitness for a particular purpose, condition or design or
arising by statute or otherwise in law are expressly excluded and that, except
as otherwise set forth in Article 4 hereof, the Purchaser is accepting the
Purchased Assets and the Assumed Liabilities on an “as-is where-is, with all
faults” basis.

 

ARTICLE 6

 

COVENANTS OF THE COMPANY

 

6.1                                 Further Assurances. At any time or from time
to time after the Closing, the Company shall, at the sole cost and expense of
the Purchaser, execute and deliver any further instruments or documents and take
all such further action as the Purchaser shall reasonably request to evidence
the consummation of the transactions contemplated hereby.

 

6.2                                 Confidentiality of Agreement. The Company
may disclose to any Person, the terms or existence of this Agreement, the
Ancillary Agreements and the transactions contemplated hereby or thereby;
however, the Company shall provide the Purchaser with prompt written notice of
pending disclosure, so that the Purchaser may comment on the form of disclosure
provided that if the Purchaser does not respond in a manner which would permit
the Company to meet any statutory obligation to disclose the Purchaser
understands that the Company can make such disclosure without receiving the
Purchaser’s comments on the form of disclosure.

 

6.3                                 Books and Records. From the Closing Date
until the second anniversary thereof, the Company shall provide the Purchaser
with access to the business records, contracts and other information of the
Company existing at the Closing Date and relating to the Purchased Assets and
the Assumed Liabilities as is reasonably necessary for (a) the preparation for
or the prosecution or defense of any Proceeding or investigation; (b) the
preparation and filing of any tax return or election relating the Purchased
Assets or the Assumed Liabilities and any audit by any taxing authority of any
returns of the Purchaser relating thereto; and (c) the preparation and filing of
any other documents required by any Governmental Authority to be prepared and
filed by or on behalf of the Purchaser. The Purchaser shall reimburse the
Company for all reasonable out-of-pocket costs and expenses incurred by the
Company in providing such information and in rendering such assistance. The
access to files, books and records contemplated by this Section 6.3 shall be
during normal business hours and upon reasonable notice and shall be subject to
such reasonable limitations as the party having custody or control thereof may
impose to preserve the confidentiality of information contained therein.

 

6.4                                 Access. Prior to the Closing, the Company
shall provide the Purchaser and advisors and other representatives reasonable
access during regular business hours and upon reasonable notice to the Company’s
properties, books and records and shall provide to the Purchaser such financial
and operating data and other information concerning the Purchased Assets and
Assumed Liabilities as the Purchaser shall from time to time reasonably request.

 

7

--------------------------------------------------------------------------------


 

6.5                                 Cooperation. Company agrees to fully
cooperate with the Purchaser to support and not diminish in any way the SECTA
Technology with respect to the conduct of current or future clinical studies,
regulatory filings and reporting, press releases, presentations, patent
prosecution, license agreements, CE certification, and other such documentation
or legal papers, through the term of the Asset Purchase Agreement. Company will
cooperate in all reasonable respects with the Purchaser or its successor in
interest in the preparation of financial information required by the rules and
regulations of Securities and Exchange Commission in connection with a potential
filing of a registration statement pursuant to the Securities Act of 1933 of the
United States, as amended, the Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, including, without limitation,
providing financial and other information, records and documents relating to the
SECTA Technology, providing access to Inovio’s personnel, advisors and
accountants as may be necessary to prepare such required financial information,
and generally cooperating with the Purchaser’s reasonable requests in order to
facilitate such preparation. Inovio shall maintain all relevant documentation
and materials associated with the design, implementation and production of
products included in the Assets (e.g., applicators and generators) for
technology transfer to the Purchaser upon the Closing Date.

 

6.6                                 Maintenance and Transfer of Inventory. 
Company agrees to maintain the current inventory of oncology six needle
applicators and MedPulser generators and clinical and regulatory data until
transfer within thirty (30) days of the Closing Date, or other agreed upon
transfer schedule. Company or its designee agrees to transfer all product
inventory, files, drawings, exhibits, approvals and attachments related to the
SECTA Technology, and related devices, in existence as of the Closing Date. 
Furthermore, Company agrees to permit the Purchaser reasonable access to Company
documentation and personnel to advance the SECTA Technology at no charge for up
to a period of six (6) months after the Closing Date, provided such access
consists of no more than nominal time and resources of Company.  Technical
assistance beyond this period is to be mutually agreed upon including service
fees paid to Company, but such fees shall be no higher than Company’s customary
service rates.

 

6.7                                 Covenant Not to Sue for Patent
Infringement.  Company agrees and covenants not to sue the Purchaser for patent
infringement for the Purchaser’s practice in the Field based on patents owned or
controlled (having rights to sue) by Company and not a part of Schedules D, E, G
and H herein provided the Purchaser has not breached any of its obligations
under this Agreement. However, in return, the Purchaser agrees not to challenge
the validity, ownership, inventorship, or other related right associated with a
Company owned or licensed patent.

 

ARTICLE 7

 

COVENANTS OF THE PURCHASER

 

7.1                                 Further Assurances. At any time or from time
to time after the Closing, the Purchaser shall, at the sole cost and expense of
the Company, execute and deliver any further instruments or documents and take
all such further action as the Company shall reasonably request to evidence the
consummation of the transactions contemplated hereby.

 

7.2                                 Confidentiality of Agreement. The Purchaser
may disclose to any Person, the terms or existence of this Agreement, the
Ancillary Agreements and the transactions contemplated hereby or thereby; 
however the Purchaser shall provide the Company with prompt written notice of
pending disclosure, so that the Company may comment on the form of disclosure
provided that if the Company does not respond in a manner which would permit the
Purchaser to meet any statutory obligation to disclose then the Company
understands that the Purchaser can make such disclosure without receiving the
Company’s comments on the form of disclosure.

 

8

--------------------------------------------------------------------------------


 

7.3                                 Books and Records. The Purchaser shall
provide the Company with access to the business records, contracts and other
information of the Purchaser existing at the Closing Date and relating to the
Purchased Assets and the Assumed Liabilities as is reasonably necessary for
(a) the preparation for or the prosecution or defense of any Proceeding or
investigation; (b) the preparation and filing of any tax return or election
relating the Purchased Assets or the Assumed Liabilities and any audit by any
taxing authority of any returns of the Company relating thereto and (c) the
preparation and filing of any other documents required by any Governmental
Authority to be prepared and filed by or on behalf of the Company. The Company
shall reimburse the Purchaser for all reasonable out-of-pocket costs and
expenses incurred by the Purchaser in providing such information and in
rendering such assistance. The access to files, books and records contemplated
by this Section 7.3 shall be during normal business hours and upon reasonable
notice and shall be subject to such reasonable limitations as the Purchaser may
impose to preserve the confidentiality of information contained therein.

 

7.4                                 Purchase Price. Except with respect to the
Closing Payment (the payment of which is addressed in Section 3.2(a), the
Purchaser shall make all payments of the Purchase Price, by wire transfer of
immediately available funds to an account designated by the Company from time to
time, as and when the same shall become due, as specified in
Section 2.1(a) hereof.

 

7.5                                 Covenant Not to Sue for Patent
Infringement.  The Purchaser agrees and covenants not to sue Company for patent
infringement for Company’s practice in the Inovio Field based on patents owned
or controlled (having rights to sue) by the Purchaser and not a part of
Schedules D, E, G and H herein provided the Company has not breached any of its
obligations under this Agreement. However, in return, Company agrees not to
challenge the validity, ownership, inventorship, or other related right
associated with a Purchaser owned or licensed patent.

 

ARTICLE 8

 

CONDITIONS TO THE PURCHASER’S OBLIGATIONS

 

The obligations of the Purchaser to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions:

 

8.1                                 Representations and Warranties True and
Correct. All of the representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (i) on and as
of the date of this Agreement and (ii) on and as of the Closing Date, as if made
on and as of the Closing Date, except in both cases for representations and
warranties that contain material adverse effect or other materiality
qualifications, which shall be true and correct in all respects.

 

8.2                                 Covenants and Agreements Performed. The
Company shall have performed or complied with, in all material respects, all
covenants and obligations required by this Agreement to be performed or complied
with by it prior to or on the Closing Date.

 

8.3                                 Company Closing Certificate. The Purchaser
shall have been furnished with a certificate executed by the Company (the
“Company Closing Certificate”), dated the Closing Date, certifying that the
conditions set forth in Sections 8.1 and 8.2 with respect to the Company have
been fulfilled at or prior to the Closing Date.

 

8.4                                 No Prohibition. No Legal Requirement or
Order shall be in effect, or Proceeding pending or threatened, that restrains or
prevents, or would restrain or prevent, the Purchaser from consummating the
transactions contemplated hereby or would adversely affect the conduct of the
Business substantially in the manner that the Business was being conducted
immediately prior to the Closing.

 

9

--------------------------------------------------------------------------------


 

8.5                                 Assignment. The Company shall have executed
an Assignment and Assumption Agreement substantially in the form of Schedule J
hereto (the “Assignment”).

 

8.6                                 Intellectual Property Assignments. The
Company shall have executed the Intellectual Property Assignment substantially
in the form of Schedule J hereto (the “IP Assignment”).

 

ARTICLE 9

 

CONDITIONS TO THE COMPANY’S OBLIGATIONS

 

The obligations of the Company to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions:

 

9.1                                 Representations and Warranties True and
Correct. All of the representations and warranties of the Purchaser contained in
this Agreement shall be true and correct in all material respects (i) on and as
of the date of this Agreement and (ii) on and as of the Closing Date, as if made
on and as of the Closing Date, except in both cases for representations and
warranties that contain material adverse effect or other materiality
qualifications, which shall be true and correct in all respects.

 

9.2                                 Covenants and Agreements Performed. The
Purchaser shall have performed or complied with, in all material respects, all
covenants and agreements required by this Agreement to be performed or complied
with by the Purchaser prior to or on the Closing Date.

 

9.3                                 Purchaser Closing Certificate. The Company
shall have been furnished with a certificate executed by an officer of the
Purchaser (the “Purchaser Closing Certificate”), dated the Closing Date,
certifying that the conditions set forth in Sections 9.1 and 9.2 have been
fulfilled at or prior to the Closing Date.

 

9.4                                 No Prohibition. No Legal Requirement or
Order shall be in effect that restrains or prevents, or would restrain or
prevent, the Company from consummating the transactions contemplated hereby.

 

9.5                                 Payment of Closing Payment. The Purchaser
shall have delivered the Closing Payment to the Company in the manner set forth
in Section 3.2(a).

 

9.6                                 Assignment. The Purchaser shall have
executed the Assignment.

 

ARTICLE 10

 

TERMINATION PRIOR TO CLOSING; REORGANIZATION

 

10.1                           Termination. This Agreement may be terminated at
any time prior to the Closing:

 

(a)                                  By the written consent of the Purchaser and
the Company;

 

(b)                                 By either the Purchaser or the Company, by
giving written notice to the other, if the Closing has not occurred within six
months from the date of execution of this Agreement; or

 

10

--------------------------------------------------------------------------------


 

(c)                                  By either the Purchaser or the Company, by
giving written notice to the other, if there has been a material breach of any
provision of this Agreement by (i) the Company, in the case of notice from the
Purchaser or (ii) the Purchaser, in the case of notice from the Company,
provided, however, that the Person receiving such notice shall have the
opportunity to cure any such breach within ten (10)  Business Days after the
date the notice is provided before any such termination shall be effective.

 

10.2                           Effect on Obligations. Termination of this
Agreement pursuant to Section 10.1 hereof shall terminate all obligations of the
parties hereunder, except for their obligations under Article 11 and Article 12
hereof and Sections 6.2 and 7.2 hereof.

 

ARTICLE 11

 

SURVIVAL; INDEMNIFICATION, CONFIDENTIALITY AND OFFSET

 

11.1                           Survival. The covenants, agreements,
representations and warranties contained herein shall survive the Closing until
the expiration of the statute of limitations applicable thereto.

 

11.2                           Indemnification.

 

(a)                                  The Company shall indemnify and defend the
Purchaser and each of its directors, officers, employees, agents and other
Affiliates and their respective successors and assigns (together, the “Purchaser
Indemnitees”), and shall hold each of them harmless from and against, all Losses
that are incurred or suffered by any of them in connection with, arising out of
or resulting from:

 

(i)                                     Any misrepresentation or breach of any
warranty made by the Company in this Agreement or any Ancillary Agreement;

 

(ii)                                  Any breach of any covenant or obligation
of the Company in this Agreement or any Ancillary Agreement; and

 

(iii)                               Claims by third parties respecting the
Purchased Assets and the Assumed Liabilities which arise from acts or omissions
occurring prior to the Closing.

 

(b)                                 The Purchaser shall indemnify the Company
and each of its directors, officers, employees, agents and other Affiliates, as
applicable (together, the “Company Indemnitees”), and shall hold each of them
harmless from and against, all Losses that are incurred or suffered by any of
them in connection with, arising out of or resulting from:

 

(i)                                     Any misrepresentation or breach of any
warranty made by the Purchaser in this Agreement or any Ancillary Agreement;

 

(ii)                                  Any breach of any covenant or obligation
of the Purchaser in this Agreement or any Ancillary Agreement; and

 

(iii)                               Claims by third parties respecting the
Purchased Assets and the Assumed Liabilities which arise from acts or omissions
occurring after the Closing.

 

11

--------------------------------------------------------------------------------


 

11.3                           Notice of Indemnity Claims. If any Purchaser
Indemnitee or Company Indemnitee entitled to or seeking indemnification
hereunder (an “Indemnified Party”) (i) determines that any event, occurrence,
fact, condition or Claim gives rise, or could reasonably be expected to give
rise to, Losses for which such Indemnified Party is or may be entitled to, or
may seek, indemnification under this Agreement; (ii) otherwise identifies an
event, occurrence, fact, condition or Claim giving rise, or that could
reasonably be expected to give rise, to a right of indemnification hereunder in
favor of such Indemnified Party or (iii)with respect to any Third Party Claim,
becomes aware of the assertion of any Claim or of the commencement of any
Proceeding at law or in equity (any of the foregoing, an “Indemnity Claim”),
such Indemnified Party shall promptly notify the party obligated to provide
indemnification or from whom indemnification is being or will be sought (the
“Indemnifying Party”) in writing of such Indemnity Claim (a “Claim Notice”),
describing in reasonable detail the facts giving rise to the claim for
indemnification under this Agreement and shall include in such Claim Notice the
amount or the method of computation of the amount of such Indemnity Claim (if
then known) and a reference to the provision of this Agreement upon which such
Indemnity Claim is based; provided, however, that the failure of any Indemnified
Party to give timely notice thereof shall not affect any of the Indemnified
Party’s rights to indemnification hereunder nor relieve the Indemnifying Party
from any of the Indemnified Party’s indemnification obligations hereunder,
except to the extent the Indemnifying Party is actually prejudiced by such
failure in the Indemnified Party’s defense of the Indemnity Claim. Any Claim
Notice not relating to a Third Party Claim shall specify the nature of the
Losses and the estimated amount thereof.

 

11.4                           Third-Party Claims. Any obligation to provide
indemnification hereunder with respect to any Proceeding by or against any
Person other than any party hereto, including any Governmental Authority (a
“Third Party Claim”), shall be subject to the following terms and conditions:

 

(a)                                  Upon receipt of a Claim Notice in respect
of any Third Party Claim, the Indemnifying Party shall be entitled, at its
option and its sole cost and expense and upon written notice (the “Defense
Notice”) to the Indemnified Party within 30 days of its receipt of such Claim
Notice, to assume and control the defense, compromise, settlement and
investigation of such Third Party Claim, and to employ and engage counsel
reasonably acceptable to the Indemnified Party; provided, however, that the
Indemnified Party may, at its option, participate in such defense, compromise,
settlement and investigation at its sole cost and expense; provided, further,
however, that if there exists a material conflict of interest between the
Indemnified Party, on the one hand, and the Indemnifying Party, on the other
hand, or if the Indemnified Party has been advised by counsel that there may be
one or more defenses available to it that are different from or additional to
those available to the Indemnifying Party, then the Indemnified Party shall be
entitled to retain its own counsel at the cost and expense of the Indemnifying
Party.

 

(b)                                 If the Indemnifying Party fails to undertake
the defense and investigation of any such Third Party Claim as provided in
Section 11.4(a), the Indemnified Party against which such Indemnity Claim has
been asserted shall have the right to undertake the defense, compromise,
settlement and investigation of such Indemnity Claim on behalf of, and at the
reasonable cost and expense of and for the account and risk of, the Indemnifying
Party.

 

11.5                           Settlement of Indemnity Claims. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
settle or compromise any Indemnity Claim or consent to the entry of any final
Judgment that does not include as an unconditional term thereof the delivery by
the claimant or plaintiff of a written release or releases from all Liability in
respect of such Indemnity Claim of all Indemnified Parties affected by such
Indemnity Claim and the sale relief for which are monetary damages that are paid
in full by the Indemnifying Party.

 

12

--------------------------------------------------------------------------------


 

11.6                           Exclusive Remedy. The indemnification provisions
of this Article 11 shall be the sole and exclusive remedy of each party hereto
for any breach of any representation, warranty or pre-closing covenant and each
party hereby waives its right to seek any other remedy therefor.

 

11.7                           Confidentiality.  Each party shall maintain in
confidence and not disclose to any third party any Confidential Information of
the other party for the term of this Agreement and for five (5) years
thereafter.  Each party shall ensure that its employees have access to
Confidential Information of the other party only on a need-to-know basis, and
are obligated to abide by such party’s obligations under this Agreement.  The
foregoing obligation shall not apply to the below exceptions:

 

(a)                                  information that is known to the receiving
party prior to the time of disclosure, and was not received directly or
indirectly from the disclosing party hereunder in violation of a confidentiality
obligation, unless received subject to non-disclosure and non-use obligations,
or independently developed by or for the receiving party, without exposure to or
benefit of the disclosing party’s Confidential Information, in each case, to the
extent evidenced by written records;

 

(b)                                 information disclosed to the receiving
party, without restriction, by a third party that has a right to make such
disclosure;

 

(c)                                  information that was or becomes patented,
published or otherwise part of the public domain as a result of acts by the
disclosing party or a third person developing or obtaining such information as a
matter of right;

 

(d)                                 information which the disclosing party
permits, in writing, the receiving party to publicly disclose; and

 

(e)                                  information required to be disclosed under
any Legal Requirement.

 

If a receiving party is required to disclose any of the disclosing party’s
Confidential Information by order of a governmental authority or a court of
competent jurisdiction; the receiving party shall timely inform its disclosing
party, reasonably cooperate at the disclosing parties expense with any
reasonable action the disclosing party takes to attempt to obtain confidential
treatment of such information by the authority or court, and limit its
disclosure of such information to the extent practical.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1                           Entire Agreement. This Agreement together with
the Ancillary Agreements and the certificates delivered hereunder constitutes
the sole understanding of the parties with respect to the subject matter hereof.

 

12.2                          Successors and Assigns. The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties hereto; provided however, that
this Agreement may not be assigned (either by operation of law or otherwise)
(a) by the Company without the prior written consent of the Purchaser or (b) by
the Purchaser without the prior written consent of the Company; provided,
however, that the Company may assign this Agreement to a successor in connection
with a sale of its business.

 

13

--------------------------------------------------------------------------------


 

12.3                           Headings. The headings of the Articles, Sections,
and paragraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or to affect the construction
hereof.

 

12.4                           Amendment; Modification and Waiver. No amendment,
modification, or waiver of the terms of this Agreement shall be binding unless
the same shall be in writing and duly executed by all of the parties hereto,
except that any terms of this Agreement may be waived in writing at any time by
the party that is entitled to the benefits of such waived term. No single waiver
of any term of this Agreement shall be deemed to or shall constitute, absent an
express statement otherwise, a continuous waiver of such term or a waiver of any
other term hereof. No delay on the part of any party in exercising any right,
power, or privilege hereunder shall operate as a waiver thereof.

 

12.5                           Expenses. Except as otherwise expressly provided
herein, each of the parties hereto shall bear the expenses incurred by that
party incident to this Agreement and the transactions contemplated hereby,
including all fees and disbursements of counsel and accountants retained by such
party, whether or not the transactions contemplated hereby shall be consummated.

 

12.6                           Notices. Any notice, request, instruction, or
other document to be given hereunder by any party hereto to any other party
shall be in writing and shall be given by delivery in person, by electronic
facsimile transmission, by a nationally recognized overnight courier or by
registered or certified mail, postage prepaid (and shall be deemed given when
delivered if delivered by hand, when transmission confirmation is received if
sent by facsimile, three days after mailing if mailed, one Business Day after
deposited for domestic delivery with a nationally recognized overnight courier
service if delivered by overnight courier, and three Business Days after
deposited for international delivery with an internationally recognized
overnight courier service), as follows:

 

if to the Company, to:
Inovio Pharmaceuticals, Inc.
1787 Sentry Parkway West
Building 18, Suite 400
Blue Bell, PA 19422
Attention: Joseph Kim
Fax No.: 267-440-4242

 

if to the Purchaser to:
OncoSec Medical Inc.
8th Floor - 200 Virginia Street
Reno NV 89501
Attention: Punit S. Dhillon
Fax No.: 858-777-5481

 

with a copy to:
Clark Wilson LLP
800 — 885 West Georgia Street
Vancouver, BC V6C 3H1
Attention: Bernard Pinsky
Fax No.: 604-687-6314

 

or at such other address for a party as shall be specified by like notice.

 

14

--------------------------------------------------------------------------------


 

12.7                           Governing Law. Consent to Jurisdiction. This
Agreement shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania applicable to agreements made and to be performed
wholly within that jurisdiction and without regard to the principles of
conflicts of law. Each party hereto, for itself and its successors and assigns,
irrevocably agrees that any Proceeding arising out of or relating to this
Agreement shall be instituted in the United States District Court for the
Eastern District of Pennsylvania or in the absence of jurisdiction, the state
courts of Philadelphia County, Pennsylvania, and generally and unconditionally
accepts and irrevocably submits to the exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
from which no appeal has been taken or is available in connection with this
Agreement. Each party, for such party and such party’s successors and assigns,
irrevocably waives any objection such party may have now or hereafter to the
laying of the venue of any such Proceeding, including any objection based on the
grounds of forum non conveniens, in the aforesaid courts. Each of the parties,
for such party and such party’s successors and assigns, irrevocably agrees that
all process in any such Proceedings in any such court may be effected by mailing
a copy thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to it at its address set forth in Section 12.6
of this Agreement or at such other address of which the other parties shall have
been notified in accordance with the provisions of Section of this Agreement
such service being hereby acknowledged by the parties to be effective and
binding service in every respect. Nothing herein shall affect the right to serve
process in any other manner permitted by Law.

 

12.8                           No Third Party Beneficiaries. This Agreement is
intended and agreed to be solely for the benefit of the parties hereto and their
permitted successors and assigns, and no other Person, including any employee of
the Company shall be entitled to rely on this Agreement or accrue any Claim
pursuant to, under, by, or through this Agreement.

 

12.9                           Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original and all of which shall constitute the same instrument.

 

12.10                     Drafting of Agreement. Each party acknowledges that
such party has had the opportunity to participate in the drafting of this
Agreement and to review this Agreement with legal counsel of its choice, and
there shall be no presumption that ambiguities shall be construed or interpreted
against the drafter, and no presumptions made or inferences drawn because of the
inclusion of a term not contained in a prior draft or the deletion of a term
contained in a prior draft.

 

12.11                     Savings Clause. If anyone or more of the terms hereof
shall be adjudged, adjudicated, declared or deemed by a Governmental Authority
to be invalid, illegal or void or unenforceable in any particular respect, this
Agreement shall be construed as if the invalid, illegal, void or unenforceable
term or part thereof had never been contained herein, and the remaining portions
of this Agreement shall nonetheless continue in full force and effect. If one or
more of the terms, or part thereof, of this Agreement shall, for any reason, be
adjudged, adjudicated, declared or deemed by any Governmental Authority to be
excessive, then such terms shall be deemed reformed to the maximum limitations
permitted by applicable law, and this Agreement shall be construed, by limiting
and reducing its terms, so as to be enforceable to the extent compatible with
the applicable law.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 13

 

CERTAIN DEFINITIONS

 

13.1                           “Affiliate” means, with respect to any Person,
any Person directly or indirectly controlling, controlled by or under common
control with, such Person. For the purposes of this definition, “control”
(including, with correlative meaning, the terms “controlling,” “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

13.2                           “Ancillary Agreements” means (a) the Bill of Sale
and Assignment and Assumption Agreement; and (b) the Cross-License Agreement;
(c) the IP Assignment; and (d) the any other document specifically identified
therein as an Ancillary Agreement.

 

13.3                           “Business Day” means any day other than a day on
which banks in Philadelphia, Pennsylvania are required or authorized to be
closed.

 

13.4                           “Claim” means any claim, suit, demand, cause of
action, chose in action, right of recovery or right of set-off of whatever kind
or description asserted by the claimant against any Person.

 

13.5                           “Code” means the Internal Revenue Code of 1986,
as amended.

 

13.6                           “Confidential Information” means all technical
and business information, plans, inventions, developments, discoveries,
improvements, software, know-how, procedures, methods, techniques, formulae,
data, processes, studies, and other proprietary ideas, whether or not patentable
or copyrightable, that a party hereto identifies as confidential or proprietary
at the time it is delivered or communicated to the other party hereto, or any
other information that should reasonably be recognizable by its nature to be
confidential or trade secret information of a party (including, without
limitation, information respecting such party’s business plans, sales and sales
methods, customers and prospective customers).

 

13.7                           “Contract” means any agreement, purchase order,
sales order, contract or similar instrument, arrangement or commitment.

 

13.8                           “Encumbrances” means liens, security interests,
pledges, equities, proxies, claims, charges, adverse claims, mortgages, rights
of first refusal, preemptive rights, restrictions, encumbrances, easements,
covenants, licenses, options or title defects of any kind whatsoever.

 

13.9                           “Governing Documents” means, with respect to the
Company or the Purchaser, the articles or certificate of incorporation and the
bylaws of the applicable corporation; (b) all Security holders’ Contracts,
voting Contracts, voting trust Contracts, joint venture Contracts, registration
rights Contracts or other Contracts or documents relating to the organization,
management or operation of such corporation or relating to the rights, duties
and obligations of the Security holders of any such corporation and (c) any
amendment or supplement to any of the foregoing.

 

13.10                     “Governmental Authority” means any government, court,
department, authority, commission, board, bureau, agency or official or other
regulatory, administrative authority, whether (in each case) federal, foreign,
state or local.

 

13.11                     “Governmental Authorization” means any permit, license
or other authorization given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement and
required to: (a) conduct the Business as currently conducted or (b) occupy,
maintain, operate or use the Company’s assets or properties as currently
maintained, operated or used.

 

16

--------------------------------------------------------------------------------


 

13.12                     “IRS” means the Internal Revenue Service.

 

13.13                     “Legal Requirement” means any federal, state, local,
municipal, foreign, international, multinational or other constitution, law,
ordinance, principle of common law, code, regulation, statute or treaty.

 

13.14                     “Losses” means any and all losses, Liabilities,
damages (including incidental and consequential damages), penalties,
obligations, awards, fines, deficiencies, interest, Claims, diminution in value,
costs and expenses whatsoever (excluding attorneys’, consultants’ and other
professional fees and disbursements) resulting from, arising out of or incident
to any matter for which indemnification is provided under this Agreement.

 

13.15                     “Liabilities” means with respect to any Person, means
any liability or obligation of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person.

 

13.16                     “Order” means any award, decision, injunction,
judgment, order, ruling, subpoena or verdict entered, issued, made or rendered
by any Governmental Authority or any arbitrator.

 

13.17                     “Patents” is used herein to mean any U.S. and foreign
patents, patent applications, and provisional patent applications; U.S. and
foreign patents issued from such applications and from any divisional,
continuations, or continuations-in-part; and any reissues thereof.

 

13.18                     “Permitted Encumbrances” means minor imperfections of
title, none of which, individually or in the aggregate, detract from the value
of the affected assets or properties, or impairs the use of the affected assets
or properties or Liens for taxes that are not yet due or payable.

 

13.19                     “Person” means an individual, corporation,
partnership, association, limited liability company, trust, unincorporated
organization, Governmental Authority, other entity or group. For purposes of
this definition, “group” means when two or more persons act as a partnership,
limited partnership, syndicate, or other group for the purpose of acquiring,
holding, or disposing of securities of an issuer.

 

13.20                     “Proceeding” means any action, arbitration, audit,
hearing, investigation, litigation or suit commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or
arbitrator.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

 

 

 

INOVIO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

/s/J. Joseph Kim

 

 

Name: J. Joseph Kim

 

 

Title: President and CEO

 

 

 

 

 

Date: March 14, 2011

 

 

 

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

 

 

/s/Punit S. Dhillon

 

 

Name: Punit S. Dhillon

 

 

Title: President and CEO

 

 

 

 

 

Date: March 14, 2011

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

SCHEDULE A

EQUIPMENT, MACHINERY, INVENTORY AND OTHER TANGIBLE ASSETS

 

[*****]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

29

--------------------------------------------------------------------------------


 

SCHEDULE B

ONGOING AND QUALITY DOCUMENTATION

 

Copies of the following Released SOPs

 

M00 Reference

 

M01 Assemblies

 

M02 PCB

 

M03 Specs

 

M06 Components

 

M07 Wiring

 

M09 Tooling

 

M11 Software

 

M12 Labels, Manual, IFU

 

M13 Equipment Maintenance & Metrology

 

M14 Mfg Procedures

 

M15 Protocols & Reports

 

M16 Validation Protocols and Reports

 

M20 Quality SOPs

 

Copies of the following Clinical Trial Documents

 

1.                                       Related to the Medpulser
Electroporation With Bleomycin Study to Treat Anterior Head and Neck Squamous
Cell Carcinoma study (ClinicalTrials.gov Identifier: NCT00198315)

2.                                       Related to the Medpulser
Electroporation With Bleomycin Study to Treat Posterior Head and Neck Squamous
Cell Carcinoma study (ClinicalTrials.gov Identifier: NCT00198328)

3.                                       Related to the Study Using the
Medpulser Electroporation System With Bleomycin to Treat Head and Neck Cancer
(ClinicalTrials.gov Identifier: NCT00198263)

4.                                       Study Using the MedPulser
Electroporation System With Bleomycin to Treat Cutaneous and Subcutaneous Cancer
(ClinicalTrials.gov Identifier: NCT00198276)

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

SCHEDULE C

 

CONTRACTS

 

[*****]

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

a.             PATENTS

 

Inovio Ref #

 

Country

 

Type

 

Status

 

Serial No.

 

Filing Date

 

Patent No

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

AU

 

PCT

 

Published

 

2007224275

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

CA

 

PCT

 

Published

 

2644163

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

CN

 

ORD

 

Published

 

20078014313

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

EP

 

PCT

 

Published

 

07751865.2

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

IN

 

ORD

 

Published

 

7486/DELNP/2008

 

03-Sep-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

JP

 

ORD

 

Published

 

2008-557431

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

KR

 

PCT

 

Published

 

7023591/2008

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

NO

 

PCT

 

Published

 

20084148

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

US

 

ORD

 

Published

 

11/713181

 

02-Mar-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-8000

 

WO

 

ORD

 

Closed

 

PCT/US2007/005133

 

02-Mar-2007

 

 

 

 

 

--------------------------------------------------------------------------------


 

b.             TRADEMARKS

 

SECTA

 

CA

 

1315330

 

9/5/2006

 

 

 

 

 

Pending

 

00 Nat.

 

MEDICAL APPARATUS FOR USE IN DELIVERING DRUGS OR GENES TO CELLULAR STRUCTURES BY
MEANS OF ELECTROPORATION; AND INSTRUCTIONAL MANUALS SOLD AS A UNIT THEREWITH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTA

 

CN

 

5585035

 

9/4/2006

 

5585035

 

6/28/2009

 

Registered

 

10, 42 Int.

 

SURGICAL, MEDICAL, DENTAL AND VETERINARY APPARATUS AND INSTRUMENTS, ARTIFICIAL
LIMBS, EYES AND TEETH; ORTHOPEDIC ARTICLES; SUTURE MATERIALS MEDICAL RESEARCH IN
THE AREAS OF GENE THERAPY, ONCOLOGY AND DRUG DELIVERY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTA

 

EP

 

5292636

 

9/4/2006

 

 

 

 

 

Pending

 

09, 10, 16 Int.

 

Downloadable publications and instruction manuals; power supplies; cables; foot
switches; electronic printers Medical apparatus for use in delivering drugs and
genes to cellular structures; parts, fittings and accessories for the aforesaid
goods Printed matter; stationery; books; instruction manuals; brochures;
leaflets; instructional and teaching materials; journals; magazines;
newsletters; reports and compilations; calendars, diaries and desk accessories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTA

 

IN

 

1483693

 

9/1/2006

 

1483693

 

3/10/2010

 

Registered

 

10 Int.

 

MEDICAL APPARATUS FOR USE IN DELIVERING DRUGS OR GENES TO CELLULAR STRUCTURES BY
MEANS OF ELECTROPORATION

 

33

--------------------------------------------------------------------------------


 

SECTA

 

CH

 

5778412006

 

30-Aug-06

 

555693

 

30-Aug-06

 

Registered

 

10, 16 Int.

 

MEDICAL APPARATUS FOR USE IN DELIVERING DRUGS OR GENES TO CELLULAR STRUCTURES BY
MEANS OF ELECTROPORATION; AND INSTRUCTIONAL MANUALS SOLD AS A UNIT THEREWITH :
INSTRUCTIONAL MANUALS SOLD AS A UNIT FOR MEDICAL APPARATUS FOR USE IN DELIVERING
DRUGS AND GENES TO CELLULAR STRUCTURES BY MEANS OF ELECTROPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTA

 

TW

 

95044274

 

30-Aug-06

 

1272387

 

1-Aug-07

 

Registered

 

10 Int.

 

MEDICAL APPARATUS FOR USE IN DELIVERING DRUGS OR GENES TO CELLULAR STRUCTURES BY
MEANS OF ELECTROPORATION; AND MANUALS USED IN CONNECTION THEREWITH

 

34

--------------------------------------------------------------------------------


 

SCHEDULE E

 

Inovio Ref #

 

Cntry

 

Type

 

Status

 

Serial No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CIP

 

GRANTED

 

08/46756

 

6-Jun-95

 

5702359

 

30-Dec-97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

09/427151

 

25-Oct-99

 

6451002

 

17-Sep-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

10/053861

 

17-Jan-02

 

6567694

 

20-May-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

DIV

 

GRANTED

 

09/551327

 

18-Apr-00

 

6418341

 

9-Jul-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

REX

 

GRANTED

 

90/005590

 

15-Dec-99

 

5702359C1

 

28-Mar-06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

PCT

 

GRANTED

 

08/930168

 

10-Apr-95

 

5810762

 

22-Sep-98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

 

 

GRANTED

 

08/042039

 

1-Apr-93

 

5439440

 

8-Aug-95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CIP

 

GRANTED

 

08/537265

 

29-Sep-95

 

5993434

 

30-Nov-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

10/177560

 

21-Jun-02

 

6569149

 

27-May-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

10/213514

 

6-Aug-02

 

6763264

 

13-Jul-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

MX

 

PCT

 

GRANTED

 

PA/A/1997/006929

 

10-Apr-95

 

218786

 

21-Jan-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

MX

 

PCT

 

GRANTED

 

PA/A/1997/008316

 

22-May-96

 

248023

 

13-Aug-07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

KR

 

PCT

 

GRANTED

 

706014/97

 

10-Apr-95

 

247255

 

10-Dec-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

KR

 

PCT

 

GRANTED

 

708424/97

 

22-May-96

 

260238

 

4-Apr-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

JP

 

PCT

 

GRANTED

 

530968/96

 

10-Apr-95

 

3338880

 

16-Aug-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

GB

 

EDV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

GB

 

EPC

 

GRANTED

 

96916550.5

 

22-May-96

 

0874663

 

29-Sep-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

FR

 

EDV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

FR

 

EPC

 

GRANTED

 

96916550.5

 

22-May-96

 

0874663

 

29-Sep-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

EP

 

DIV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

EP

 

PCT

 

GRANTED

 

96916550.5

 

22-May-96

 

0874663

 

29-Sep-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

DE

 

EDV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

DE

 

EPC

 

GRANTED

 

96916550.5

 

22-May-96

 

69604509.5

 

29-Sep-99

 

35

--------------------------------------------------------------------------------


 

GTI-1160

 

CN

 

PCT

 

GRANTED

 

96194608.3

 

22-May-96

 

ZL96194608.3

 

26-May-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

CA

 

PCT

 

GRANTED

 

2216131

 

10-Apr-95

 

2216131

 

5-Feb-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

CA

 

PCT

 

GRANTED

 

2218255

 

22-May-96

 

2218255

 

20-Nov-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

ZA

 

 

 

GRANTED

 

98/7596

 

21-Aug-98

 

98/7596

 

31-Aug-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

CIP

 

GRANTED

 

09/177678

 

22-Oct-98

 

6241701

 

5-Jun-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

CON

 

GRANTED

 

09/861016

 

18-May-01

 

6516223

 

4-Feb-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/189062

 

9-Nov-98

 

6233482

 

15-May-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/189360

 

9-Nov-98

 

6181964

 

30-Jan-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/189070

 

9-Nov-98

 

6068650

 

30-May-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

 

 

GRANTED

 

08/905240

 

1-Aug-97

 

6055453

 

25-Apr-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

CON

 

GRANTED

 

09/900601

 

5-Jul-01

 

7412284

 

12-Aug-08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/227417

 

8-Jan-99

 

6216034

 

10-Apr-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/227416

 

8-Jan-99

 

6014584

 

11-Jan-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

KR

 

PCT

 

GRANTED

 

10-1999-7002781

 

31-Jul-98

 

756252

 

31-Aug-07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

JP

 

DIV

 

GRANTED

 

2002-57679

 

31-Jul-98

 

4180285

 

5-Sep-08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

HK

 

PCT

 

GRANTED

 

00106147.9

 

31-Jul-98

 

1027049

 

28-Apr-06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CN

 

PCT

 

GRANTED

 

98801461.0

 

31-Jul-98

 

98801461.0

 

7-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CN-2

 

PCT

 

GRANTED

 

200510084733.9

 

31-Jul-98

 

1768873

 

28-Jan-11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CA

 

PCT

 

GRANTED

 

2268026

 

31-Jul-98

 

2268026

 

29-Jul-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

AU

 

PCT

 

GRANTED

 

86823/98

 

31-Jul-98

 

734343

 

27-Sep-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

AU

 

PCT

 

GRANTED

 

17074/00

 

21-Oct-99

 

767814

 

11-Mar-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

AR

 

 

 

GRANTED

 

P990105331

 

21-Oct-99

 

AR020932B1

 

30-May-06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

EP

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

DE

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

FR

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

36

--------------------------------------------------------------------------------


 

GTI-1200

 

GB

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CN

 

DIV

 

GRANTED

 

200510084733.9

 

31-Jul-98

 

1768873

 

28-Jan-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1360

 

US

 

CIP

 

GRANTED

 

10/339708

 

8-Jan-03

 

7171264

 

30-Jan-07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1360

 

US

 

 

 

GRANTED

 

09/567404

 

8-May-00

 

6520950

 

18-Feb-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1250

 

US

 

 

 

GRANTED

 

 

 

 

 

6120493

 

19-Sep-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1250

 

US

 

CON

 

GRANTED

 

 

 

 

 

6208893

 

27-Mar-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1110

 

US

 

CON

 

GRANTED

 

 

 

 

 

7181271

 

20-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1230

 

US

 

CON

 

GRANTED

 

 

 

 

 

6865416

 

08-Mar-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1230

 

US

 

 

 

GRANTED

 

 

 

 

 

6347247

 

12-Feb-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1230

 

EP

 

 

 

PENDING

 

99922830.7

 

07-May-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1250

 

US

 

 

 

GRANTED

 

 

 

 

 

6009347

 

28-Dec-1999

 

37

--------------------------------------------------------------------------------


 

SCHEDULE F

 

FORM OF CROSS LICENSE AGREEMENT

 

38

--------------------------------------------------------------------------------


 

SCHEDULE G

 

Inovio Ref #

 

Cntry

 

Type

 

Status

 

Serial No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

AU

 

PCT

 

Granted

 

49883/99

 

13-Jul-1999

 

770092

 

27-May-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

CA

 

PCT

 

Published

 

2337652

 

13-Jul-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

EP

 

PCT

 

Published

 

99933937.7

 

13-Jul-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

US

 

ORD

 

Granted

 

09/352809

 

13-Jul-1999

 

6697669

 

24-Feb-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

US

 

CIP

 

Granted

 

10/165657

 

07-Jun-2002

 

6678556

 

13-Jan-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

US

 

CON

 

Granted

 

10/756946

 

13-Jan-2004

 

7570992

 

04-Aug-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

US

 

CIP

 

Granted

 

09/625825

 

26-Jul-2000

 

6654636

 

25-Nov-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

US

 

CIP

 

Granted

 

10/233007

 

30-Aug-2002

 

6972013

 

06-Dec-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

US

 

CON

 

Published

 

11/291459

 

30-Nov-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1370

 

AU

 

PCT

 

Granted

 

41771/00

 

23-Mar-2000

 

778736

 

14-Apr-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1370

 

EP

 

PCT

 

Published

 

00921451.1

 

23-Mar-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1370

 

TW

 

ORD

 

Granted

 

89105497

 

11-Apr-2000

 

NI-153798

 

06-Aug-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1370

 

US

 

DIV

 

Granted

 

10/215963

 

08-Aug-2002

 

7054685

 

30-May-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1370

 

US

 

ORD

 

Granted

 

09/535683

 

23-Mar-2000

 

6678558

 

13-Jan-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

AT

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

AU

 

PCT

 

Granted

 

14354/95

 

13-Dec-1994

 

691237

 

27-Aug-1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

AU

 

PCT

 

Granted

 

68821/98

 

02-Apr-1998

 

741399

 

14-Mar-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

AU

 

PCT

 

Granted

 

21969/00

 

17-Dec-1999

 

763535

 

06-Nov-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

CA

 

PCT

 

Granted

 

2185024

 

13-Dec-1994

 

2185024

 

08-May-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

CA

 

PCT

 

Published

 

2311474

 

02-Apr-1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

CH

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

DE

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

P69426210.2

 

25-Oct-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

DE

 

EPC

 

Granted

 

98914475.3

 

02-Apr-1998

 

69806794.0

 

24-Jul-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

DE

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

EP

 

PCT

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

EP

 

PCT

 

Granted

 

98914475.3

 

02-Apr-1998

 

1028777

 

24-Jul-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

EP

 

PCT

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

ES

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

39

--------------------------------------------------------------------------------


 

GTI-1530

 

FR

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

FR

 

EPC

 

Granted

 

98914475.3

 

02-Apr-1998

 

1028777

 

24-Jul-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

FR

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

GB

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

GB

 

EPC

 

Granted

 

98914475.3

 

02-Apr-1998

 

1028777

 

24-Jul-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

GB

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

IT

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

IT

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

JP

 

PCT

 

Granted

 

525651/95

 

13-Dec-1994

 

3554935

 

21-May-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

NL

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

TW

 

ORD

 

Granted

 

87106879

 

05-May-1998

 

NI-108036

 

01-Sep-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

US

 

CIP

 

Granted

 

08/219970

 

30-Mar-1994

 

5462520

 

31-Oct-1995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

US

 

ORD

 

Granted

 

07/931061

 

17-Aug-1992

 

5318514

 

07-Jun-1994

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

US

 

CIP

 

Granted

 

08/310647

 

22-Sep-1994

 

5464386

 

07-Nov-1995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

US

 

CIP

 

Granted

 

08/552200

 

02-Nov-1995

 

5688233

 

18-Nov-1997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

US

 

CIP

 

Granted

 

08/964436

 

04-Nov-1997

 

6009345

 

28-Dec-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1530

 

US

 

CIP

 

Granted

 

09/213782

 

17-Dec-1998

 

5968006

 

19-Oct-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1540

 

DE

 

EPC

 

Granted

 

95925349.3

 

27-Jun-1995

 

69502733.6

 

27-May-1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1540

 

EP

 

PCT

 

Granted

 

95925349.3

 

27-Jun-1995

 

0788392

 

27-May-1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1540

 

GB

 

EPC

 

Granted

 

95925349.3

 

27-Jun-1995

 

0788392

 

27-May-1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1540

 

US

 

CIP

 

Granted

 

08/328895

 

25-Oct-1994

 

6132419

 

17-Oct-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1540

 

US

 

CIP

 

Granted

 

08/304584

 

12-Sep-1994

 

5501662

 

26-Mar-1996

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

AU

 

PCT

 

Pending

 

PCT/US2009/000273

 

28-Jun-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

CA

 

PCT

 

Pending

 

2710408

 

21-Jun-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

CN

 

PCT

 

Pending

 

PCT/US2009/000273

 

23-Jul-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

EP

 

PCT

 

Pending

 

09702445.9

 

16-Jan-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

IN

 

PCT

 

Pending

 

4726/DELNP/2010

 

30-Jun-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

JP

 

PCT

 

Pending

 

PCT/US2009/000273

 

15-Jul-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

KR

 

PCT

 

Pending

 

10-2010-7018104

 

16-Aug-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

US

 

ORD

 

Pending

 

12836163

 

14-Jul-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-2010

 

WO

 

ORD

 

Published

 

PCT/US2009/000273

 

16-Jan-2009

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

GTI-5000

 

AT

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

AU

 

PCT

 

Granted

 

69906/98

 

03-Apr-1998

 

733628

 

30-Aug-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

BE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

CA

 

PCT

 

Granted

 

2285056

 

03-Apr-1998

 

2285056

 

14-Dec-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

CH

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

CN

 

PCT

 

Granted

 

98803980.X

 

03-Apr-1998

 

ZL98803980.X

 

24-Apr-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

DE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

DE69835761.2-08

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

DK

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

EA

 

PCT

 

Granted

 

199900882

 

03-Apr-1998

 

002087

 

24-Dec-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

EP

 

PCT

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

ES

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

FR

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

GB

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

IE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

IT

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

KR

 

PCT

 

Granted

 

1999-7009009

 

03-Apr-1998

 

427786

 

07-Apr-2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

KZ

 

EUC

 

Granted

 

199900882

 

03-Apr-1998

 

2087

 

24-Dec-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

LU

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

MX

 

PCT

 

Granted

 

999026

 

03-Apr-1998

 

253159

 

09-Jan-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

NL

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

NO

 

PCT

 

Granted

 

19994820

 

03-Apr-1998

 

327806

 

28-Sep-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

NZ

 

PCT

 

Granted

 

337853

 

03-Apr-1998

 

337853

 

08-Jul-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

RU

 

EUC

 

Granted

 

199900882

 

03-Apr-1998

 

2087

 

24-Dec-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

SE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

US

 

CIP

 

Granted

 

09/565140

 

05-May-2000

 

6261281

 

17-Jul-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

US

 

ORD

 

Granted

 

09/055084

 

03-Apr-1998

 

6110161

 

29-Aug-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

US

 

CON

 

Granted

 

10/141561

 

07-May-2002

 

6610044

 

26-Aug-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

US

 

CON

 

Granted

 

10/620271

 

14-Jul-2003

 

6958060

 

25-Oct-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5000

 

US

 

ORD

 

Allowed

 

12/070233

 

15-Feb-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

AU

 

DIV

 

Pending

 

2009202678

 

01-Jul-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

CA

 

PCT

 

Published

 

2491000

 

04-Jul-2003

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

GTI-5001

 

CN

 

PCT

 

Granted

 

03820724.9

 

04-Jul-2003

 

03820724.9

 

28-Apr-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

EA

 

PCT

 

Granted

 

200401558

 

04-Jul-2003

 

009203

 

28-Dec-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

EP

 

PCT

 

Published

 

03762794.0

 

04-Jul-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

HK

 

PCT

 

Published

 

05108751.7

 

04-Jul-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

IN

 

PCT

 

Pending

 

4137/DELNP/2004

 

04-Jul-2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

JP

 

PCT

 

Granted

 

2004-518966

 

04-Jul-2003

 

4461012

 

19-Feb-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

JP

 

DIV

 

Published

 

2009-279074

 

09-Dec-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

MX

 

PCT

 

Granted

 

PA/A/2005/000155

 

04-Jul-2003

 

277428

 

21-Jul-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

NZ

 

DIV

 

Granted

 

562306

 

04-Jul-2003

 

562306

 

08-Oct-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

NZ

 

DIV

 

Granted

 

566578

 

04-Jul-2003

 

566578

 

12-Nov-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

RU

 

EUC

 

Granted

 

200401558

 

04-Jul-2003

 

9203

 

28-Dec-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

US

 

ORD

 

Granted

 

10/612304

 

03-Jul-2003

 

7328064

 

05-Feb-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

US

 

CON

 

Published

 

11/985825

 

16-Nov-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-5001

 

ZA

 

PCT

 

Granted

 

2005/0058

 

04-Jul-2003

 

2005/0058

 

29-Mar-2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

AU

 

PCT

 

Pending

 

2007215263

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

CA

 

PCT

 

Published

 

2635437

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

CA

 

ORD

 

Pending

 

2686855

 

16-May-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

CN

 

PCT

 

Pending

 

200780002313.9

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

EP

 

PCT

 

Published

 

07750450.4

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

EP

 

ORD

 

Published

 

08767759.7

 

20-Nov-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

IN

 

PCT

 

Pending

 

6100/DELNP/2008

 

11-Jul-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

JP

 

PCT

 

Published

 

2008-554405

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

KR

 

PCT

 

Published

 

7019463/2008

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

MX

 

PCT

 

Pending

 

MX/A/2008/008981

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

NO

 

PCT

 

Pending

 

20083811

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

US

 

ORD

 

Published

 

11/704591

 

09-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

US

 

CIP

 

Published

 

11/894653

 

20-Aug-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-7001

 

WO

 

ORD

 

Published

 

PCT/US2008/006311

 

16-May-2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1220

 

US

 

 

 

GRANTED

 

 

 

 

 

6027488

 

22-Feb-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1220

 

US

 

DIV

 

GRANTED

 

 

 

 

 

6746441

 

08-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1590

 

US

 

ORD

 

GRANTED

 

 

 

 

 

6192270

 

20-Feb-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1560

 

US

 

ORD

 

GRANTED

 

 

 

 

 

6150148

 

21-Nov-00

 

42

--------------------------------------------------------------------------------


 

SCHEDULE H

 

Inovio Ref #

 

Cntry

 

Type

 

Status

 

Publication

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

ORD

 

GRANTED

 

 

 

 

 

6528315

 

4-Mar-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PCT

 

 

 

 

 

WO 99/01157

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AT

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FR

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GB

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CH

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GB

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JP

 

 

 

 

 

WO 99/01157

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MX

 

 

 

 

 

WO 99/01157

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

 

GRANTED

 

 

 

 

 

6939862

 

6-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PCT

 

 

 

 

 

WO 99/001158

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EP

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GB

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BE

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FR

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DE

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IT

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CH

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

43

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”),
dated as of March24, 2011 between OncoSec Medical Incorporated, a Nevada
corporation, with the principal place of business at 8th Floor - 200 Virginia
Street, Reno NV 89501 (the “Assignee”), and Inovio Pharmaceuticals, Inc., a
Delaware corporation, with a principal place of business at 1787 Sentry Parkway
West, Bldg 18, Suite 400, Blue Bell, Pennsylvania 19422 (the “Assignor”).

 

WHEREAS, the Assignor and the Assignee, have entered into an Asset Purchase
Agreement dated as of March 14, 2011 (the “Agreement”; unless other defined
herein, capitalized terms shall be used herein as defined in the Asset Purchase
Agreement);

 

WHEREAS, pursuant to the Agreement, the Assignor has agreed to sell, assign,
convey, transfer and deliver the Purchased Assets to the Assignee, and in an
effort to do so, the parties agreed to execute this Assignment to consummate the
transactions contemplated by the Agreement;

 

WHEREAS, pursuant to the Agreement, the Assignee has agreed to assume the
Assumed Liabilities; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

5.                                       Sale and Assignment of Purchased
Assets. The Assignor, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
hereby sells, transfers, conveys and delivers to the Assignee, and the Assignee
does hereby accept from the Assignor, all of the right, title and interest of
the Assignor in and to all of the Purchased Assets, including the Assigned IP,
free and clear of any and all Encumbrances, other than the Permitted
Encumbrances. The Assignor also hereby transfers, conveys and delivers to the
Assignee all the goodwill associated with the Assigned IP.

 

6.                                       Assumption of Liabilities. The Assignee
hereby assumes and agrees to pay, perform and discharge the Assumed Liabilities.

 

7.                                       Modification and Waiver. No amendment,
modification, or alteration of the terms or provisions of this Assignment shall
be binding unless the same shall be in writing and duly executed by the parties
hereto, except that any of the terms or provisions of this Assignment may be
waived in writing at any time by the party that is entitled to the benefits of
such waived terms or provisions. No single waiver of any of the provisions of
this Assignment shall be deemed to or shall constitute, absent an express
statement otherwise, a continuous waiver of such provision or a waiver of any
other provision hereof (whether or not similar). No delay on the part of any
party in exercising any right, power, or privilege hereunder shall operate as a
waiver thereof.

 

44

--------------------------------------------------------------------------------


 

8.                                       Governing Law. This Agreement shall be
construed in accordance with and governed by the laws of the Commonwealth of
Pennsylvania applicable to agreements made and to be performed wholly within
that jurisdiction.

 

9.                                       Disputes. The respective rights of the
Assignor, on the one hand, and the Assignee, on the other, with respect to the
Purchased Assets and the Assumed Liabilities assigned and assumed hereby shall
be governed by the Agreement. In the event of a conflict between this Assignment
and the Agreement, the Agreement shall control. All disputes between the
Assignor and the Assignee arising out of the obligations of the parties under
this Assignment or concerning the meaning or interpretation of any provisions
contained herein shall be resolved in accordance with the Agreement.

 

10.                                 Counterparts. This Assignment may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument.

 

 

 

 

INOVIO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

/s/ Joseph Kim

 

 

Name: J. Joseph Kim

 

 

Title: President and CEO

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

 

 

/s/ Punit Dhillon

 

 

Name: Punit S. Dhillon

 

 

Title: President and CEO

 

 

 

 

 

Date: March 24, 2011

 

45

--------------------------------------------------------------------------------


 

SCHEDULE J

 

FORM OF INTELLECTUAL PROPERTY ASSIGNMENT

 

 

ABSOLUTE ASSIGNMENT OF

 

WORLDWIDE

 

PATENT RIGHTS

 

This Assignment, effective 24th day of March, 2011 is made

 

BETWEEN

 

Inovio Pharmaceuticals, Inc., having a place of business at 1787 Sentry Parkway
West, Building 18, Suite 400, Blue Bell, PA 19422

 

(hereinafter the “Assignor”)

 

AND

 

OncoSec Medical Incorporated, having a place of business at 8th Floor, 200
Virginia Street, Reno, NV 89501

 

(hereinafter the “Assignee”)

 

WHEREAS the Assignor owns absolutely the entire right, title and interest
worldwide in all inventions (hereinafter the “Inventions”) disclosed or claimed
in the utility patents and utility patent applications identified in Schedule
“A”, which is attached hereto and incorporated herein, (hereinafter the
“Patents”);

 

AND WHEREAS the Assignee wishes to own absolutely such entire right, title and
interest in the Inventions and the Patents;

 

NOW THEREFORE, be it known that, for good and valuable consideration, the
receipt and sufficiency of which the Assignor hereby acknowledges, the parties
agree as follows:

 

1.             Assignment.  The Assignor assigns absolutely to the Assignee, its
lawful successors and assigns, the Assignor’s entire right, title, and interest
in the Inventions and the Patents, including:

 

(a)                                  all rights to claim domestic and foreign
priority from any of the Patents, including claims based on ascendant,
descendant, sibling or otherwise related patents and applications, including
claims asserted pursuant to the Patent Cooperation Treaty and the Paris
Convention for the Protection of Industrial Property;

 

46

--------------------------------------------------------------------------------


 

(b)                                 all domestic patents and patent applications
related to any of the Patents, including divisionals, continuations,
continuations-in-part, and reissues and any and all patents and patent
applications claiming the Inventions, in which the Assignor has a right, title
or interest;

 

(c)                                  all patents and patent applications in
foreign jurisdictions, including both national and regional jurisdictions, that
claim priority from any of the Patents, or ascendant, descendant, sibling or
otherwise related patents and applications, including divisionals,
continuations, continuations-in-part, and reissues and any and all patents and
patent applications claiming the Inventions, in which the Assignor has a right,
title or interest; and

 

(d)                                 all right to sue for infringement, including
past infringements.

 

(hereinafter collectively, the “Rights”).

 

2.             Further Assurances.  The Assignor will, without further
consideration:

 

(a)                                  transfer of all related physical and
electronic, including the electronic dockets related to the Patents;

 

(b)                                 execute and deliver to the Assignee all
documents that may be necessary or desirable to perfect the Assignee’s claim to
the Rights, including additional patent applications and assignments;

 

(c)                                  execute and deliver to the Assignee all
documents that may be necessary or desirable in prosecuting the Rights,
including in connection with any office action, interference, conflict or
opposition proceeding relating to the Rights and cooperate with the Assignee in
every way possible in obtaining evidence and going forward with such
prosecution, office action, interference, conflict, opposition or other
proceeding;

 

(d)                                 testify in any legal proceeding relating to
the Rights; and

 

generally do everything possible to aid the Assignee, its successors and
assigns, to obtain and enforce the Rights, it being understood that any
incidental expenses will be borne by the Assignee.

 

3.             Trust.  Notwithstanding Paragraph 2, this Agreement will, without
further act or formality, operate as a grant, assignment, transfer, conveyance
and setting over to the Assignee of all of the property and rights referred to
in Paragraph 1.  If any such property or rights are not effectively transferred
to the Assignee, then the Assignor shall hold as bare trustee in trust for, and
at the sole cost of the Assignee, all such property and rights until they are
effectively transferred to the Assignee.

 

4.             Authority.  The Assignor represents and warrants that it has the
full authority to assign the Rights without encumbrance and that it has not
executed and will not execute any conflicting agreement.

 

47

--------------------------------------------------------------------------------


 

5.             Enurement.  This Agreement shall enure to the benefit of and be
binding upon the parties to this Agreement and their respective successors and
assigns.

 

6.             Government Intellectual Property Offices.  The Assignor
authorizes and requests that any respective government intellectual property
office issue to the Assignee any and all letters patent or certificates relating
to the Rights.

 

7.             Counterparts.  This Agreement may be signed in any number of
counterparts or facsimile counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
document.

 

IN TESTIMONY WHEREOF, we have hereunto set our hands.

 

48

--------------------------------------------------------------------------------


 

AGREED TO BY THE ASSIGNOR:

 

 

 

 

 

 

 

 

Inovio Pharmaceuticals, Inc.

 

 

(Name of Assignor)

 

(Jurisdiction of Incorporation)

 

 

 

 

 

 

(Authorized Signatory)

 

 

 

 

 

 

 

 

(Printed Name)

 

(Date)

 

 

 

 

 

 

(Title)

 

 

 

 

1787 Sentry Parkway West, Building 18, Suite 400, Blue Bell, PA 19422
(Address of Assignor)

 

WITNESS:

 

On this                  day of                                     , 2011,
before me personally appeared
                                                              , an authorized
signatory of Inovio Pharmaceuticals, Inc., who freely executed the foregoing
instrument as the Assignor.

 

 

 

 

 

(Name of Witness)

 

 

 

 

 

 

 

 

(Signature of Witness)

 

 

 

 

 

 

 

 

 

(Address of Witness)

 

 

 

49

--------------------------------------------------------------------------------


 

ACCEPTED BY ASSIGNEE :

 

 

 

 

 

 

 

 

OncoSec Medical Incorporated

 

 

(Name of Assignee)

 

(Jurisdiction of Incorporation)

 

 

 

 

 

 

(Authorized Signatory)

 

 

 

 

 

 

 

 

(Printed Name)

 

(Date)

 

 

 

 

 

 

(Title)

 

 

 

 

8th Floor, 200 Virginia Street, Reno, NV 89501
(Address of Assignee)

 

WITNESS:

 

On this                  day of                                     , 2011,
before me personally appeared
                                                              , an authorized
signatory of OncoSec Medical Incorporated, who freely executed the foregoing
instrument as the Assignee.

 

 

 

 

 

(Name of Witness)

 

 

 

 

 

 

 

 

(Signature of Witness)

 

 

 

 

 

 

 

 

 

(Address of Witness)

 

 

 

50

--------------------------------------------------------------------------------


 

Schedule “A”

 

Patents and Patent Applications

 

[see schedule D and E from Asset Purchase Agreement]

 

51

--------------------------------------------------------------------------------